DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 03/15/2021 has been entered and is currently under consideration.  Claims 21 and 23-40 remain pending in the application.  Claims 34-40 are withdrawn.
Claim Interpretation
Applicant specification (P8, ln 15-20) recites “roughness RA means the unevenness of a surface height and defines the mean distance of a measuring point on the surface relative to the center line. The center line cuts the real profile within a sample line such that the sum of the profile deviations (relative to the center line) becomes minimal. The mean roughness RA thus is an equivalent to the arithmetic mean of20 the deviation from the center line according to amount.”  The scope the claim term roughness of claim 26 is therefore limited to applicant provided definition,
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "essentially constant" in claim 21 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 32 is rendered indefinite because it is not clear how many peripheral guide channels are required since the preceding claims only require at least one peripheral guide channels. 
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 23-24, 26, 29, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al. (US 6068796) hereinafter Graham.
Regarding claim 21, Graham teaches :
Apparatus for extrusion of a structured extrudate (Fig 7, 8: crosshead assembly 9), comprising:
a housing (Fig 7, 8: crosshead 10), whereas the housing provides a revolving lateral wall (Fig 7, 8: inner surface 73) which at a front end in the direction of production provides a nozzle wall with an outlet nozzle (Fig 7, 8: core tube 75), and at the back end contrary to the direction of production provides a global sleeve (Fig 7, 8: core guide 94), whereas the space in the housing between the global sleeve, the lateral wall and the outlet nozzle confines an extrusion space, and the housing in the region of the extrusion space can be connected to a polymer feeding appliance (Col 11, ln 6-15),
wherein, the global sleeve provides at least one central guide channel (Fig 7, 8: aperture 97; Col 11, ln 55-64) extending in the direction of production in order to insert at least one rod-shaped body from a feeding appliance for rod-shaped bodies into the extrusion space (Col 13, ln 36-col 14, ln 6), and
the at least one central guide channel is arranged about in straight alignment relative to the outlet nozzle, whereas the at least one central guide channel has an essentially constant conicity over its entire length (Fig 8) and wherein
the at least one central guide channel extends along the entire length of the global sleeve in the direction of production (Fig 8); and
the global sleeve further comprises at least one peripheral guide channel having an essentially constant conicity over its entire length, wherein the at least one peripheral guide channel extends along the entire length of the global sleeve in the direction of production (Fig 7, 8: aperture 97; Col 11, ln 55-64).
Regarding claim 23, Graham teaches the apparatus according to claim 21.
Graham further teaches the at least one central guide channel and/or the at least one peripheral guide channel have a contoured cross section which is elliptic or oval or bean-shaped or trapezoidal or three- or four- or multi- cornered (Fig 8, 7; Col 11, ln 55-64).
Regarding claim 24, Graham teaches the apparatus according to claim 23.
Graham further teaches the at least one peripheral guide channel is angled relative to the direction of production with an angle of 0° to 30° (Fig 8).
Regarding claim 26, Graham teaches the apparatus according to claim 21.
Graham further teaches an inner surface/wall of a guide channel has a surface roughness RA ≤ 1.0 μm (Fig 8; the real profile of aperture 97 does not deviate from the centerline, i.e., roughness = 0).
Regarding claim 29, Graham teaches the apparatus according to claim 21.
Graham further teaches the nozzle wall and the global sleeve in the region of the extrusion space are provided as a conically tapered frustum in the direction of production, whereas the frustum of the global sleeve provides a concave jacketing relative to the extrusion space and the nozzle wall provides a convex jacketing relative to the extrusion space (Fig 7, 8: rim 85, recess with conical portion 89).
Regarding claim 33
Graham further teaches that in the direction of production prior to the housing an appliance for feeding of rod-shaped bodies is provided (Col 13, ln 47-50).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Lewis (US 4172106).
Regarding claim 25, Graham teaches the apparatus according to claim 21.
Graham does not teach at least three peripheral guide channels are provided concentrically surrounding the at least one central guide channel.
In the same field of endeavor regarding extrusion apparatus, Lewis teaches at least three peripheral guide channels are provided concentrically surrounding a central guide channel for the motivation of providing reinforcing wires to the optical cable (Fig 3: central duct 8, additional ducts 9; Col 3, ln 58-65).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus as taught by Graham to include concentric peripheral guide channels as taught by Lewis.
Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Brands et al. (US 2015/0246463) hereinafter Brands.
Regarding claim 27
Graham further teaches openings at the front and back ends of the at least one guide channel (Fig 8).
Graham does not teach wherein, an opening of the at least one central guide channel at the front end in the direction of production has a diameter of 0.2 mm to 0.4 mm, whereas an opening of the at least one central guide channel at the back end in the direction of production has a diameter of 2.0 mm to 4.0 mm.
In the same field of endeavor regarding extrusion apparatus, Brands teaches that the diameter of the entrance and exit openings of a conical transport section of an extruder can be optimized based on the specific strands being coated ([0035]).  Furthermore, Brands teaches that as the size of the openings get larger, the more likely the coating material is to leak out of the coating section into the fiber transport section ([0008]).  Brands also teaches that as the diameter of the openings get smaller, the risk increases of the fibers breaking or blocking the openings ([0035]).  Therefore, one of ordinary skill in the art would recognize the diameter of the exit and entrance openings of the guide channel of Graham to be a result effective variable.
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).
The presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See MPEP 2144.05(II)(B)
Therefore it would have been obvious to one of ordinary skill in the art to have optimized for the entrance and exit diameters of the at least one central guide channel as taught by Graham since Brands recognizes the entrance and exit diameters of the at least one central guide channel to be a result-effective variable.
Regarding claim 28, Graham teaches the apparatus according to claim 21.
Graham further teaches openings at the front and back ends of the peripheral guide channel (Fig 8).
Graham does not teach wherein, an opening of a peripheral guide channel at the front end in direction of production has a diameter of 0.1 mm to 0.3 mm, whereas an opening of a peripheral guide channel at the back end in direction of production has a diameter of 3.0 mm to 5.0 mm.
In the same field of endeavor regarding extrusion apparatus, Brands teaches that the diameter of the entrance and exit openings of a conical transport section of an extruder can be optimized based on the specific strands being coated ([0035]).  Furthermore, Brands teaches that as the size of the openings get larger, the more likely the coating material is to leak out of the coating section into the fiber transport section ([0008]).  Brands also teaches that as the diameter of the openings get smaller, the risk increases of the fibers breaking or blocking the openings ([0035]).  Therefore, one of ordinary skill in the art would recognize the diameter of the exit and entrance openings of the peripheral guide channel of Graham to be a result effective variable.
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).
The presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See MPEP 2144.05(II)(B)
Therefore it would have been obvious to one of ordinary skill in the art to have optimized for the entrance and exit diameters of the guide channel as taught by Graham since Brands recognizes the entrance and exit diameters of the peripheral guide channel to be a result-effective variable.
Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Ferrentino et al. (US 4132756 of record) hereinafter Ferrentino.
Regarding claim 30, Graham teaches the apparatus according to claim 21.
Graham further teaches the outlet nozzle provides a melt channel, whereas the melt channel is provided as a ringshaped frustum with a configuration wall which conically tapers in the direction of production (Fig 7, 8: surface 82). 
Graham does not teach the cross section of the configuration wall has wavy or jagged, resp., with indentations and protrusions, whereas these contours are called grooves.
In the same field of endeavor regarding extrusion apparatus, Ferrentino teaches an outlet nozzle provides a melt channel, whereas the melt channel is provided as a ringshaped frustum with a configuration wall which conically tapers in the direction of production, which in the cross section are wavy or jagged, resp., with indentations and protrusions, whereas these contours are called grooves (Fig 1, 3: Melt channels 14-17, grooves 6-9, walls 10-13) for the motivation of providing flow of material (Col 5, ln 1-5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the configuration wall as taught by Graham with the grooves and melt channels as taught by Ferrentino in order to provide flow of material.
Regarding claim 31, Graham in view of Ferrentino teaches the apparatus according to claim 30.
Ferrentino further teaches these grooves at an end of the outlet nozzle in the direction of production transition into a ring-shaped cross section (Fig 1-3: circular flange 28).
Regarding claim 32, Graham in view of Ferrentino teaches the apparatus according to claim 31.
Ferrentino further teaches that the number of grooves correspond to the number of flow channels whereas the indentations are arranged in straight axial alignment with the peripheral guide channels (Fig 2).
Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Graham does not teach a central guide channel having essentially constant conicity over its entire length.  However, applicant applies their own interpretation of the art and then proceeds to refute that interpretation rather than the interpretation presented in the rejection.  As seen in Figures 7 and 8, core guide 94 is interpreted as the claimed global sleeve with two tubes of aperture 97of constant conicity as described in Col 11, ln 6-15 being interpreted as the at least one central channel and the at least one peripheral channel.  The examiner notes that the claims do not provide any limitations on the starting and endpoints of the at least one central and at least one peripheral guide channels, allowing a reasonable interpretation that the guide and peripheral channels of Graham are located within the core guide 94 where the figure show having constant conicity over their entire lengths.
Applicant further argues that Graham does not teach at least one peripheral guide channel.  Col 11, ln 6-15 describes the aperture 97 being formed as two tubes, i.e., at least one central channel and at least one peripheral channel.
For at least the above reasons, the application is not in condition for allowance.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


                                                                                                                                                                                   /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743